Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The preliminary amendment and the substitute specification filed on July 28, 2021 have been entered.
Drawings
1.	The drawings are objected to because, inter alia, each part of the claimed invention such as the length and the diameter in claim 2; the circle in claim 5; the hollow extruded profile in claim 10 (see Pub. No. US 20220112944 (Pub.’944) of this application at ¶ 10); the sheet steel in claim 11; the first and second wall thicknesses in claims 7 and 16 (Pub.’944 ¶ 15); and/or the first and second axially extending cut-outs in claims 15 and 19 (Pub.’944 ¶ 27) should have been designated by a reference character.  See 37 CFR 1.84(p), and MPEP §§ 608.01(o) and (g).  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
2.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, claimed feature(s) such as the circle in claim 5; the hollow extruded profile in claim 10; and/or the sheet steel in claim 11 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Specification
1.	The disclosure is objected to because of the informalities, inter alia, each part of the claimed invention such as the length and the diameter in claim 2; the circle in claim 5; the hollow extruded profile in claim 10; the sheet steel in claim 11; the first and second wall thicknesses in claims 7 and 16; and/or the first and second axially extending cut-outs in claims 15 and 19 should have been designated by a reference character.  Please see MPEP §§ 608.01(o) and (g).  Appropriate correction is required.
2.	The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Prior Art Notice
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
a. Determining the scope and contents of the prior art.
b. Ascertaining the differences between the prior art and the claims at issue.
c. Resolving the level of ordinary skill in the pertinent art.
d. Considering objective evidence present in the application indicating obviousness or nonobviousness.

3.	Claims 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Abrahamson (US 20210239200 having the Effective Filing Date (EFD) of April 15, 2016) in view of Xu et al. (US 20170342951).
Claim 19
	Abrahamson teaches a roller tappet (FIGS. 17-23) comprising:
a hollow-walled guide housing 440 (FIG. 18, ¶ 57 et seq.) of one-piece construction (¶ 59), the hollow-walled guide housing 440 having:
a drive-side edge (441, FIG. 18, ¶ 57),
an output-side edge (at bottom surfaces of legs 449 or at 453 in FIGS. 18 and 20, ¶ 57, see FIG. 20A in Appendix (Ap.)),
a first indented flat 444 (FIG. 18) extending continuously in an axial direction from the drive-side edge (441) to the output-side edge (Ap.), the first indented flat 444 having a first opening 450 (FIG. 18) and a first receptacle (453, ¶ 60, see Ap.),
a second indented flat 444 (FIGS. 18, 20) extending continuously in the axial direction from the drive-side edge (Ap.) to the output-side edge (Ap.), the second indented flat 444: i) having a second opening 450 (FIG. 20) and a second receptacle 453 (FIGS. 19B-20, Ap.), and ii) arranged diametrically opposite to the first indented flat 444, and 
a first section 446 (FIGS. 18, 20) having a first axially extending cut-out (Ap.) and a second section 446 (FIGS. 18, 20) arranged diametrically opposite to the first section 446, the second section 446 having a second axially extending cut-out (Ap.), and
a roller 466, 464 (FIGS. 18-20) arranged protruded relative to the drive-side edge 441, the roller 466, 464 supported by a pin 462 disposed within first and second openings 450, and a bridge 470 having a first end (FIG. 19B) disposed within the first receptacle 453 and a second end (FIG. 19B) disposed within the second receptacle 453, the bridge 470 configured to receive a follower element 460 (FIGS. 19-20, e.g. ¶ 60).  Ibid. claims 1-18.
In summary, Abrahamson teaches the invention substantially as claimed. However, Abrahamson’s first and second sections 446 are not cylindrical circumferential sections.
Xu teaches first and second cylindrical circumferential sections (at reference character 1 in FIG. 5) in order to, inter alia, ensure that the housing/shell 1 subjected to lateral force as little as possible.  Ibid. abstract, ¶ 2 et seq., claims 1-10.
It would have been obvious to a person having ordinary skill in the art (PHOSITA) before the EFD of the application to change the shape of Abrahamson’s first and second sections to cylindrical circumferential sections since it would, inter alia, ensure that Abrahamson’s housing subjected to lateral force as little as possible as taught or suggested by Xu.  The change in shape of Abrahamson’s sections would not have been uniquely challenging to the PHOSITA because it is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for the improvement."  KSR Int'l. Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007) and it “does no more than yield predictable results.”  KSR at 1739.  See also legal precedent regarding changes in shape in MPEP § 2144.04.  
Claim 20
Each of the first and second cylindrical circumferential section of Xu is adjoined with both the first and second indented flats (FIGS. 2-7). 
Claims 13-14
Please see claim 19 above and note that Abrahamson’s bridge 470 is formed with a flat surface (FIGS. 19 and 22, see Ap.) configured to receive a follower element 460 (e.g., ¶ 60).
	Claim 15
Abrahamson’s first and second sections 446 comprise first and second axially extending cut-outs (FIG. 20).
Claim 16
Xu’s first indented flat defines a first wall thickness, and Xu’s first cylindrical circumferential section defines a second wall thickness
In summary, Abrahamson and Xu teach the invention substantially as claimed except the second wall thickness less than the first wall thickness.  However, Applicant has not shown that the claimed sizes/dimensions are critical.  See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation) cited in MPEP § 2144.05(II)(A). 
To select the sizes/dimensions of Abrahamson’s first and second wall thicknesses as claimed in order to ensure that the Abrahamson’s housing modified by Xu subjected to lateral force as little as possible would have been an obvious choice of the PHOSITA by performing routine experimentation.  See stare decisis regarding changes in size or proportion in MPEP § 2144.04(IV)(A).  See also Ohio Willow Wood Co. v. Alps South, LLC, 108 USPQ2d 1745 (Fed. Cir. 2013); and unpublished K-Swiss Inc. v. Glide N Lock GmbH, Fed. Cir., No. 2013-1316, 4/23/14. 
Claim 17
Abrahamson’s bridge 470 and roller 466, 464 are separated by a hollow space (FIG. 19B) that continuously extends in the axial direction from the roller 466, 464 to the bridge 470.
Claim 18
Abrahamson’s bridge 470 has a polygonal profile (FIG. 22).
Indication of Allowable Subject Matter
Claims 1-12 are allowed.
2.	As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
a. 	Geyer (US 20220010691) teaches first and second indented flats 16; 
b.	McCarroll et al. (US 20190331207) teaches cutouts 148; and
c.	Chambonneau et al. (DE 102016207682 A1) teaches flats 14, 15; openings 16, 17; and receptacles 28, 29 (FIGS. 3-4).

Correspondence
Any inquiry concerning this communication or earlier communications from the
examiner should be directed to VINH LUONG whose telephone number is (571) 272-7109. The examiner can normally be reached Monday-Friday, 9:00 PM ET – 5:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VINH LUONG/Primary Examiner, Art Unit 3656